Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000015
                                                          01-NOV-2016
                                                          01:45 PM
                          SCWC-13-0000015
            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


 KAUAʻI POLICE COMMISSION, by its COMMISSIONERS CHARLES C.C. IONA,
     CHAIR, MARY K. HERTOG, VICE CHAIR, SAVITA AGARWAL, GERALD
 BAHOUTH, KEVIN T. MINCE, CATHERINE ADAMS, DONALD K. OKAMI, SR.,14
 in their official capacities, Respondents/Plaintiffs-Appellants,

                                   v.

  BERNARD P. CARVALHO, JR., in his official capacity as the Mayor
      of the County of Kauaʻi, Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-13-0000015; CAAP-12-0001123; CIVIL NO. 12-1-0229)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellee Bernard P. Carvalho,

 Jr.’s Application for Writ of Certiorari, filed September 23,

 2016, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, November 1, 2016.

                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson

      14
            Pursuant to Hawaiʻi Rules of Appellate Procedure Rule
 43(c)(1), the current Chair, Vice Chair, and the Commissioners of the
 Police Commission have been substituted as parties.